United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-30398
                          Conference Calendar



GREGORY BROWN,

                                      Plaintiff-Appellant,

versus

EASTERN LOUISIANA MENTAL HEALTH SYSTEM,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:03-CV-601-A
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Gregory Brown, Louisiana prisoner # 103764, proceeding pro

se and in forma pauperis (IFP), appeals the dismissal of his

civil rights suit under 42 U.S.C. § 1983.       The district court

dismissed Brown’s § 1983 complaint without prejudice finding that

it was barred by Heck v. Humphrey, 512 U.S. 477 (1994).         The

district court further concluded that Brown’s complaint could not

be construed as a habeas petition because it was not filed in the

right district as provided by 28 U.S.C. § 2241(d).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30398
                                 -2-

     On appeal, Brown does not challenge the district court’s

dismissal of his civil rights complaint as barred by Heck.

Rather, he argues the merits of his claim that he was

unconstitutionally confined in a state mental facility.   Although

pro se briefs are afforded liberal construction, even pro se

litigants must brief arguments in order to preserve them.        See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).     By

failing to identify any error in the district court’s judgment,

Brown has abandoned the issue on appeal.    Id. at 225.

     Brown’s appeal is without arguable merit and is dismissed as

frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    The dismissal of the instant appeal as

frivolous counts as a strike under 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).       Brown

is cautioned that if he accumulates three strikes under

§ 1915(g), he will not be able to proceed IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.